DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 18, 23, 24, 27, 28, 34-37, 39, and 40 are pending in the application.
Applicant’s amendment to the claims, filed on November 15, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks and declaration under 37 CFR 1.132, filed on November 15, 2021 in response to the non-final rejection mailed on May 17, 2021 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 21, 2020.
Claims 18, 23, 24, 27, 28, 34, 35, 37, 39, and 40 are being examined on the merits.

Priority

This application is a continuation-in-part application of US non-provisional application no. 12/278,957, filed on April 20, 2010, now abandoned, which is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2007/011923, filed on May 18, 2007, which claims domestic priority under 35 U.S.C. 119(e) to US provisional application nos. 60/801,995, 60/802,016, and 60/908,547, filed on May 19, 2006, May 19, 2006, and March 28, 2007, respectively. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, and 365(c) as follows:
The disclosure of the prior-filed application, Application No. 12/278,957 (‘957 application), fails to provide adequate support in the manner provided by 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application. Claims 18 and 37 of 
If the examiner has inadvertently overlooked descriptive support for the noted limitation in the ‘957 application, the applicant’s assistance is requested to identify descriptive support. 
In the absence of descriptive support in the ‘957 application, the effective filing date for claims 18, 23, 24, 27, 28, 34, 35, 37, 39, and 40 is considered to be April 27, 2009.

Claim Rejections - 35 USC § 102
Claims 18, 23, 24, 27, 28, 34, 35, 37, 39, and 40 are rejected under 35 U.S.C. 102(b) as being anticipated by Keasling et al. (WO 2007/136762 A2; cite A113 of the IDS filed on March 5, 2020; hereafter “Keasling”). 
As amended, claims 18, 23, 24, 27, 28, 34, and 35 are drawn to a method of producing a fatty acid methyl ester ("FAME") and/or a fatty acid ethyl ester ("FAEE"), the method comprising: 
culturing a recombinant microorganism comprising overexpression of 
(1) an exogenous nucleic acid sequence encoding a thioesterase (EC 3.1.2.-),
(2) an exogenous nucleic acid sequence encoding an acyl-CoA synthase (EC 6.2.1.-), and 
(3) an exogenous nucleic acid sequence encoding a wax synthase (EC 2.3.1.75), 

wherein the microorganism is genetically engineered to overexpress at least one gene selected from the group consisting of pdh, panK, aceEF, accABCD, fabH, fabD, fabG, acpP, fabF and UdhA, relative to a corresponding wild type microorganism; and
wherein said recombinant microorganism produces the FAME and/or FAEE when cultured in the presence of a carbohydrate carbon source.
As amended, claims 37, 39, and 40 are drawn to a recombinant microorganism for producing a fatty acid methyl ester ("FAME") and/or a fatty acid ethyl ester ("FAEE"), said microorganism genetically engineered to overexpress an exogenous nucleic acid sequence encoding a thioesterase (EC 3.1.2.-), an exogenous acyl-CoA synthase (EC 6.2.1.-) and an exogenous wax synthase (EC 2.3.1.75), and
wherein the microorganism is genetically engineered to overexpress at least one gene selected from the group consisting of pdh, panK, aceEF, accABCD, fabH, fabD, fabG, acpP, fabF and UdhA, relative to a corresponding wild type microorganism; and 
wherein said recombinant microorganism produces the FAME and/or FAEE when cultured in the presence of a carbohydrate carbon source and in the absence of exogenously provided alcohol.
Regarding claims 18 and 37, the reference of Keasling discloses a modified LS9001 bacterial strain, which is a LS9001 strain transformed with plasmids comprising an acyl-CoA reductase, a wax synthase gene, a thioesterase gene, and a fadD gene (Example 6, beginning at p. 55). Keasling discloses the thioesterase gene encodes a thioesterase having EC 3.1.2.- (p. 52, Table 7), the fadD gene encodes an acyl-CoA synthetase having EC 6.2.1.3 (p. 52, Table 7), and the wax synthase has EC 2.3.1.75 
Regarding claims 23 and 39, Keasling discloses the LS9001 strain comprises a deletion of a fadE gene (Example 1, beginning at p. 49). 
Regarding claim 24, Keasling discloses the microorganism can additionally comprise a deletion of a fabR gene (p. 4, first full paragraph).
Regarding claim 27, Keasling discloses the fatty acid derivative can be separated from the fermentation medium (p. 41, paragraph 1). 
Regarding claim 28, Keasling discloses the host can be engineered to produce ethanol (p. 37, paragraph 2). 
Regarding claim 34, Keasling does not expressly disclose the fatty acid ethyl ester is produced at a yield of 5 or 10 grams per 100 g glucose in the fermentation medium. However, since the “structure” of Keasling’s recombinant microorganism is the same as that of the claims, it is presumed that Keasling’s recombinant microorganism will inherently produce fatty acid ethyl ester at a yield of 5 or 10 grams per 100 g e.g., 500 mg/L and 1 g/L fatty acid derivative (paragraph bridging pp. 4-5). Since glucose has 40% by mass of carbon, the mass of carbon in 10 g glucose is 4 g and when the microorganism of Keasling produces, e.g., 500 mg/L and 1 g/L fatty acid ester, the fatty acid ethyl ester is produced at a yield of about 12.5% and 25%, respectively, by mass of carbon in the glucose of the fermentation medium and is produced at a yield of 5 grams or 10 grams, respectively, per 100 grams of glucose in the fermentation medium. 
Regarding claims 35 and 40, Keasling discloses LS9001 is an E. coli (Example 1, beginning at p. 49).
Therefore, Keasling anticipates claims 18, 23, 24, 27, 28, 34, 35, 37, 39, and 40 as written. 

Claim Rejections - 35 USC § 102/103
The rejection of claims 18, 27, 28, 35, 37, and 40 under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kalscheuer et al. (“Microdiesel: Escherichia coli engineered for fuel production", Microbiol. 152:2529-2536, 2006; cited on the IDS filed on March 5, 2020; hereafter “Kalscheuer”) as evidenced by Lardizabal et al. (US 6,596,538 B1; cited on the IDS filed on March 5, 2020; hereafter “Lardizabal”), Brenda information for EC 2.3.1.86 (obtained from brenda-enzymes.org on May 11, 2021, 3 pages; cited on Form PTO-892 mailed on May 17, 2021), and Brenda information for EC 3.1.2.20 (obtained from brenda-pdh, panK, aceEF, accABCD, fabH, fabD, fabG, acpP, fabF and UdhA.

Claim Rejections - 35 USC § 103
The rejection of claims 18, 27, 28, 34, 35, 37, and 40 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalscheuer (supra) in view of Lardizabal (supra) and as evidenced by Hunt et al. (J. Lipid Res. 46:2029-2032, 2005; cited on Form PTO-892 mailed on May 17, 2021; hereafter “Hunt”) and Chang et al. (Proc. Natl. Acad. Sci. 86:8373-8376, 1989; cited on Form PTO-892 mailed on January 29, 2021; hereafter “Chang”) and rejection of claims 23, 24, and 39 further in view of Zhang et al. (J. Biol. Chem. 277:15558-15565, 2002; cited on the IDS filed on March 5, 2020; hereafter “Zhang”) are withdrawn in solely in view of the applicant’s amendment to claims 18 and 37 to replace “2.3.1.86” with “6.2.1-”. Regarding the recited exogenous nucleic acid sequence encoding an acyl-CoA synthase, the rejection is directed to an acyl-CoA synthase having EC 2.3.1.86. The applicant’s amendment replaces “2.3.1.86” with “6.2.1-” and the combination of cited prior art is not directed to an acyl-CoA having EC 6.2.1.-. As noted above, the applicant’s declaration under 37 CFR 1.132 has been fully supra), and given that the instant rejection is withdrawn in view of the applicant’s amendment, there is no need for additional comment on the applicant’s declaration. 

Conclusion
Status of the claims:
Claims 18, 23, 24, 27, 28, 34-37, 39, and 40 are pending in the application.
Claim 36 is withdrawn from further consideration. 
Claims 18, 23, 24, 27, 28, 34, 35, 37, 39, and 40 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Steadman/Primary Examiner, Art Unit 1656